 EASTERN STATES OPTICAL CO.Eastern StatesOpticalCo.,Inc.and.Local 348,Warehouse ProductionSales and Service Em-ployeesUnion. Case 29-CA-921230 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 24 September 1982 -Administrative LawJudge Harold B.-Lawrence issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a replybrief.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order..The judge found that the Respondent violatedSection 8(a)(1) by "approving" a decertification pe-tition and by "rendering advice and assistance" inthe preparation and circulation of the petition. Healso found that the Respondent violated Section8(a)(5)bywithdrawing recognition from theUnion. For_ the reasons set forth below, we do notagree.The record reveals that the Respondent and theUnionwere parties to a collective-bargainingagreement that expired by its terms on 25 Septem-ber 1981.1 Sometime in 'June, employees MartinRosenberg and Blossum Dixon began discussionsconcerning their desire -to decertify the Union.2 Inearly July, Rosenberg began preparation of -a de-certificationpetition.He testified that- hewasunsure of the language to use and that he called theRespondent's attorneyMax Bluestone. Rosenbergtestified that he called Bluestone because he wasthe only attorney Rosenberg knew.3The substance of the conversation betweenRosenberg and 'Bluestone was vigorously contest-ed. Certain facts, however, are undisputed. Thus, itisclear that Rosenberg initiated the call and in-formed Bluestone- that the employees were seekingto decertify the Union and that he, Rosenberg, hadsome questions concerning the petition's wording.It is also undisputed that Bluestone told Rosenbergthat he should contact the NLRB, which - Rosen-berg, in fact, did.Rosenberg further testified that Bluestone dictat-ed, to him the wording for-the petition. BluestoneiUnless otherwise noted all dates refer to 19812 It is uncontradicted that decertification was the idea of Rosenbergand Dixon and that the Respondent played no role whatsoeverin initiat-ing the idea3Although Rosenberg knewBluestonewas the Respondent's attorney,the two men'did not personally know each other371denied so doing, 'testifying that Rosenberg readwhat he had written and that he, Bluestone, simplysaid "that sounds alright to me." The judge did notdefinitively reconcile the conflicting testimony. Hefound, however,.that Bluestone did provide at leastsome assistance to Rosenberg in wording the peti-tion.For purposes of this decision, we shall acceptthat finding.4-FollowinghisconversationwithBluestone,Rosenberg sent Bluestone a copy of the petition.5Bluestone mailed the petition -back to Rosenbergwith no comment or change. Meanwhile, Bluestoneinformed the Respondent's 'vice presidentMarkShyer.that Rosenberg had contacted him concern-ing a decertification, petition.-Upon the petition's' return ' to him, Rosenberg,along with Dixon, secured the signatures of six outof the eight unit employees of the Respondent.There is no evidence that Rosenberg discussed his -conversation with Bluestone with Dixon or any ofthe employees who signed the petition. It is -alsoundisputed that the Respondent played no role inThe record also reveals that at some pointRosenberg, having secured decertification "formsfrom the NLRB, again telephoned Bluestone.6Rosenberg testified that he told Bluestone he washaving trouble with the Board's form and that -heneeded to know the employee unit, the names ofthe Respondent's officials; and whether six signa-tures were sufficient. Bluestone told Rosenberg theuniondescriptioninthecollective-bargainingagreement, the names of the Respondent's officials,and stated that he believed six signatures were suf-ficient.On 21 July, Rosenberg submitted-the petition 7signed by six employees to-Shyer. After receivingthe petition, Shyer sent a letter to the Union whichstated:Please be advised that we have this day re-,ceived a petition from a majority of the em-ployees covered by, the contract, made on Sep-tember 25, 1978, advising our company that°Rosenberg's testimony was not a model of clarity He repeatedly ex-pressed an inability to remember important facts and contradicted his affi-davit In view-of our disposition of this case, we need not resolve thetestimonial conflictThe judge found thatBluestonerequested a copy although Rosen-berg testified that it may have been his own suggestion that Bluestone besent a copy-6There isno meaningful dispute,as to the substance of this conversa-tion'The petition statedTo Eastern States Opt Co Inc we, the undersigned employees ofEastern States Optical Co, Inc , constituting a majority of the em-ployees of your company, hereby notify you that we no longer wishto be represented by Local 348 Warehouse. Production; Sales andService Employees Union formerly known as Local 348, I B 0 T UDated July 21, 1981275 NLRB No. 58 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey no longer wish to be represented by yourlocal; -'The judge found, and we agree, that -the letter con-stitutedawithdrawal of recognition from ' theUnion. --After receiving the Respondent's letter, UnionPresident Anthony Fazio came to the Respondent'spremises 'where he encountered employee SharonCammock. Fazio asked her if she was aware of thepetition. 'She said she was not. The next day Cam-mock approached Shyer and told him she hadlearned `that a majority of -employees had signed apetition "against", theUnion and that "I might aswell sign myself." Shyer told -her he would get thepetition for her. Later that day. he called her intohis office and Cammock signed the petition. Cam-mock testified unequivocally that her action wasentirely voluntary and that Shyer in no way en-couraged her to sign the petition.-On the foregoing facts,s:the judge concluded thatthe Respondent rendered. uunlawful advice and as-sistance in the preparation and circulation- of thepetition and that the withdrawal of recognitionpredicated on the petition was also unlawful. In sodoing,he - found that Bluestone's assistance ofRosenberg constituted more than "ministerial aid"and that Bluestone's actions, in. conjunction withShyer's actions involving Cammock, establishedtheRespondent's unlawful direct participation inthe preparation, circulation, and filing of the peti-tion.We cannot agree.,We have no quarrel with the general legal .stand-ard applied by the judge to evaluate the.conduct. Thus, we agree that it is unlawfulfor an employer to initiate a decertification peti-tion,8 solicit signatures for the petition,9 or lendmore than minimal support and approval, to the se-curing of signatures and the filing of the petition. 10In addition, while an employer does not violate theAct by rendering what has been termed "ministeri-al aid," 1 1 its actions must occur in, a "situationalcontext free of coercive conduct." 2- Inshort, .theessentialinquiry is whether "the preparation circu-lation, and 'signing of-the petition constituted -thefree and. ' uncoerced act'. of the" employees con-cerned."KONG-TV-Mission- Telecasting,'163NLRB1005, 1006967).1,1 1 - ` -- -We disagree with the. judge, however, on the ap-plication :of the instant facts to ;the,-foregoing' legalprinciples. It is- ,undisputed that the- Respondentplayed, no role, in Rosenberg's ;and.-D,ixon's decisio_n8 Inter-MountainDairymen,157 NLRB 1590, 1613(1966)9D & H Mfg Co,239 NLRB 393, 404 (1978)10 Placke Toyota, Inc,215 NLRB 395 (1974)11Times-Herald, Inc,253 NLRB 524 (1980)12.D &H Mfg. Co,supra at 403 --^to'initiate decertification proceedings. It is also un-disputed that the Respondent did not solicit anysignatures for the petition and that, with the excep-tion of Bluestone's dealings with Rosenberg andShyer'swithCammock,which are discussedbelow, no Respondent representative discussed oreven mentioned the petition to any employee.Regarding Bluestone's editorial 'aid to Rosenbergand his supplying of Rosenberg with certain infor-mation relevant to the Board petition, we find that,although he may have acted unwisely, his actionsdid'not rise to the level of unlawful assistance.First,we find it significant that Rosenberg initiatedthe contact on both occasions on his own volition.Second, in each instance, Rosenberg stated that de-certificationproceedingswere in process andBluestone said nothing to encourage or otherwisefoster the process. Third, Bluestone did nothingmore than render editorial suggestions and supplyreadily available factual information.In similar circumstances, the Board has found nounlawful assistance. InKONO-TV-Mission Telecast-ing,163 NLRB 1005, 1006 (1967), employee Dossapproached his employer's president Roth andtoldDoss he would find out and that Doss shouldprobably contact the NLRB. After checking withhis attorney, Roth called Doss later that day. Rothtold him to write to the NLRB. When asked if hetoldDoss what to say in the letter, Roth testifiedthatDoss "asked me to give him an- example ofwhat would be apprapo [sic] to say, and I gave himmy idea of what I would say if I were writing thattype of letter." The Board affirmed .the judge'sconclusion that Roth's "assistance" was insufficientto establish that the petition did not constitute "thefree and uncoerced act of the employees_ con-cerned." Id.. 13 As for Bluestone providing Rosen-berg with a unit description, the names of the Re-spondent's officials, and his statement that six sig-natures were probably sufficient for the Board's pe-tition,we find that such objective information isakin to an employer's lawful providing-of a list ofemployees or similar information.14Regarding Shyer's actions in allowing Cammockto sign the petition, we also find no unlawful assist-ance.-As recognized by the judge, Cammock ap-proached Shyer and expressed her .own voluntary19 See alsoPoly UltraPlastics,231NLRB 787 (1977)In that case, agroup of employees were preparing a-petition aimed at enabling them torevoke their authorization cardsThe employees,in the midst of theunion.campaign,invited the employer's. presidentAllen to help themphrase the petition Allen did so The Board affirmed the judge's conclu-sion that Allen's conduct was not unlawful because it "was limited toaiding employees in the expression of their predeterminedobjectives "231 NLRB at 790-14 See, e g,Consolidated Rebuilders,171NLRB 1415 (1968) EASTERN STATESOPTICAL CO.desire to sign the petition. At that point, Shyer hadbeen given the petition by Rosenberg and had al-ready acted to withdraw' recognition from theUnion based on the petition. Accordingly, it cannotbe said that Shyer solicited Cammock's signatureor that he made a nascent petition generally avail-able to employees as an expression of the employ-er'sapproval of the decertification effort.15 Inshort, Shyer did nothing more than accede to anemployee's voluntary request to sign a ' petitionlawfully in his possession which had already servedas basis for the withdrawal of recognition from theUnion.In summary, we find that "the preparation, cir-culation, and signing of the petition constituted thefree and uncoerced act of the employees involved."KONO-TV-Mission Telecasting,supra at 1006. Inaddition, all of the Respondent's actions concerningthe petition were "limited to aiding the employeesin the expression of their predetermined objec-tives."Poly Ultra Plastics,supra at 790.16 Accord-ingly,we conclude that the Respondent did not un-lawfully 'approve the petition or ' unlawfully- renderadvice and assistance in the petition's `preparationand circulation.''Having so found, we also con-clude that the Respondent's- withdrawal of recogni-tion from the Union was ntainted ,by any unfairlabor practice and was predicated on legitimate ob-jective considerations. Consequently, we shall dis-miss the complaint in its entirety.ORDERThe complaint is dismissed.MEMBER DENNIS, dissenting.Contrary to my colleagues, I would adopt thejudge's finding that the Respondent unlawfully ad-vised and assisted employees in preparing and cir-culating a decertification petition and consequently15 ComparePlacke Toyota, Inc,215 NLRB 395 (1974), where the em-ployer acted unlawfully by allowing a petition to remain for several dayson a supervisor's desk in view of the employees'16 In concluding otherwise, our dissenting colleague relies on twocaseswhich are inapplicable here InSeward International,270 NLRB1034 (1984), in a context of numerous other unfair labor practices, ajudge found an employer had encouraged an employee to think about adecertification effort by asking him if he had ever thought about decerti-fying the union and then telling him "you can vote it out like you canvote it in" InCondon Transport,211NLRB 297 (1974), based on theamalgam of facts there, a judge concluded that "the decertification possi-bility [was]conceived"by the employer,and also "implanted"in its em-ployees'minds by the employer These circumstances are in no mannerpresent here17We also reject any claim that the Respondent rendered unlawful as-sistance because Rosenberg used the Respondent's telephone and postagemeter or that the Respondent allowed the solicitation of signatures duringworking time The record is barren of any indication that the Respondentknew of or condoned Rosenberg's use of the telephone and the postagemeterAs for ,the solicitation of signatures, the only pertinent testimonyreveals that Rosenberg solicited one signature during lunch There is noevidence concerning when the other signatures were obtained or whetherthe Respondent knew when they were solicited373the Respondent cannot rely on the decertificationpetition' to justifywithdrawing recognition fromthe Union.Before circulating the decertification, petition,employee Rosenberg contacted the Respondent'sattorney (Bluestone),who advised Rosenberg aboutthe petition's wording. Bluestone also informed thehad contacted him about the petition. Rosenbergand employee Dixon, who circulated the petition,did not solicit employee Cammock. When Cam-mock heard about the petition, she went to Shyer,told him she wanted to sign it, and asked if he hadthe petition.. When Shyer said no, Cammock askedif he could get it. Shyer then went to Rosenberg,obtained the petition, and returned to his office,where Cammock signed it.Iagreewith the judge's finding that the Re-spondent's attorney, with the Respondent's knowl-edge, unlawfully assisted; in preparing the decertifi-cation petition. I also agree that the Respondentdisplayedan active interest in the petition'sprogress and employees 'were aware of the interest.The Respondent's conduct constitutes more thanmere ministerial aid; indeed, as the judge reasons,without the Respondent's assistance the petitionmight not have' been filed. I would find that theRespondent's assistance in preparing the petitionand interest in its progress interfered with employ-ees' Section '7 rights. SeeSeward International, 270NLRB 1034 (1984);Condon Transport,211NLRB297 (1974). Consequently, I would-find the Re-spondent is precluded from relying on the petitionasgrounds for withdrawing recognition of theUnion.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard before me in Brooklyn, New York,on July 6, 1982 The charge- was filed on October 1,1981, by Local 348, Warehouse Production Sales -andServices Employees Union (the Union). On November17, 1981, the General Counsel issued a complaint andnotice of hearing alleging violation of Section 8(a)(1) and-(5) of the National Labor Relations Act (the Act). It isalleged that the Respondent, Eastern States Optical Co.,Inc., violated the Act byassistingemployees in the prep-aration and circulation of a petition to decertify theUnion and by withdrawing recognition from the Unionafter a' majority of unit employees signed the petition.The Respondent's answer deniesthe commission of theacts alleged and denies any violation of the Act.The parties were afforded full opportunity to be heard,to call,examine,and cross-examine witnesses, and to in-troduce relevant evidence. Posthearing briefs have-been 374DECISIONS OF NATIONAL -LABOR RELATIONS BOARDfiled by.and on behalf of the General Counsel and theRespondent.On the entire record and based on my observation ofthe witnessesand consideration of the briefs submitted, Imake the following-FINDINGS OF FACTI.JURISDICTIONThe complaint alleges, the Respondent admitted in itsanswer or stipulated at the,hearing, and I find that theRespondent is a New York corporation.having its placeof business in Elmont;-New York, where it is and hasbeen engaged in the sale-and distribution of eyeglasslenses and frames and related products.In its"annual op-erations it purchases and causes to be transported to itsplace of business lenses,-frames, and other goods and ma-terials valued in excessof $50,000, of whichan amountin excess of $50,000 is delivered to it in interstate com-merce directly from outside the State of New York. Re-spondent is and at all material times has been an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.- Respondent stipulated at thehearing,and Iaccordingly find, that the Charging Partyis and has been at all times material herein a labor orga-nizationwithin. the meaning of Section 2(5) of -the Act.II.APPROPRIATE BARGAINING UNITItwas stipulated -at_ the hearing and I find that all em-ployees of the Respondent employed at, its Elmont loca-tion, exclusive of executives,salesmen,the comptroller,assistantcomptroller, floor manager, assistant floor man-ager, guards and all supervisors as 'defined in Section2(11) of the Act, constitute a unit appropriate for 'thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.III,THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe basic facts of this. case are not complicated andare largely undisputed.' The Respondent and the Unionfirstentered into a collective-bargaining agreement onSeptember 25, 1978. By its terms, the agreement was torun to September 25, 1981, and was automatically renew-able from year to year thereafter unless modified or ter-minated, by either party by service of notice by regis-tered -mail 60 days prior to the expiration date. MartinRosenberg, who was employed in Respondent's office asan order clerk and biller, had not favored the Union andnever joined it. Aware 'that the agreement between thetember 1981, he decided to petition for its decertification._The" word "decertification" was not part' `of Rosen-' berg's vocabulary, but he knew that a procedure existed1The facts of the case as set forthin this section are a narrative com-posite ofadmissions contained in the answerof therespondent or madeat the hearing,the undisputed and credited testimony,information con-tamed in the exhibits,and stipulations between counsel.Accordingly, thestatement reflects those circumstanceswhich are clearly established bythe evidence though in some instancestheremay be circumstances whichgive rise to suspicion that events occurredsomewhat differentlyfor getting rid of an unwanted union. He decided to seekthe help of the Respondent's attorney and asked for andreceived, from the Respondent's .bookkeeper, the tele-phone number of Max D. Bluestone, the. Respondent's at-torney.He telephoned Bluestone,' identifying himself asan employee of Respondent. Bluestone advised RogerMark- Shyer, Respondent's vice president, that Rosen-berg had contacted him respecting a decertification peti-tion.Rosenberg first called Bluestone in early July 1981. Asof that time, he had already prepared a draft petition. Heread the text to Bluestone, who listened to it and sug-gested some editorial revisions. The revised petition readas follows:-To: Eastern States Opt. "Co. Inc.We, the ' undersigned employees of Eastern StatesOptical Co. Inc., constituting a majority of the em-ployees of your company, hereby notify you thatwe'no longer wish to be represented by Local-348Warehouse, Production, Sales and Service Employ-ees Union formerly known as Local 348, I.B.O T.U.Dated July 21, 1981Rosenberg mailed a copy of the revised petition toBluestone and' took no further action to collect signa-tures on it until he received it back from Bluestone.Bluestone mailed it back to' him at Respondent's office,without changes. Rosenberg and another employee, Blos-sum Dixon, then proceeded to collect signatures 2 Aftersix signatures were obtained, Rosenberg handed the peti-tion over to Roger Shyer, who sent a copy of it to thewhich he stated:Please be advised that we'have this day received apetition from a majority of the employees coveredby the contract made on September 25th, 1978, ad-vising our company that they no longer wish to berepresented by your Local.3In his solicitation of signatures, Rosenberg overlookedan employee named Sharon Cainmock. She discoveredthat such a petition had been circulated only when the2Bluestone's testimony conflicts sharply with some of Rosenberg's tes-timony respecting the manner in which and the extent to which Blues-tone assisted him Bluestone testified that Rosenberg telephoned him andread the text of a petition which he had already prepared, to whichBluestone commented that it sounded all right to him Rosenberg, in thecourse of his testimony, gave several different versions of what hap-pened, varying from near agreement,with Bluestone's version to an asser-tion.that Bluestone.told him to get pencil and paper and take down thetext of the petition,which Bluestone then dictated(Bluestone categori-cally denied having done that)However, at one point,Rosenberg testi-fied that after .he called Bluestone in the first or second week of July1981 he "wrote it out the way he had dictated to me or helped me writeit and tried to make it look legal"He sent a copy down to Bluestone "tomake surethat everything was written out correctly" retaining the origi-nalHe discarded the first draft He spoke to Bluestone several days laterafter Bluestone had receivedthe copyOn the basis of Rosenberg's testimony,Bluestone's testimony,and theactual textof the petition, which betrays the practiced hand of a lawyer,I conclude that the evidence establishes,at the very least, that Rosenbergwrote out a draft and Bluestone edited it3 R Exh 2- EASTERN STATES OPTICAL CO.union president visited the premises following his receiptof the petition. He stopped to talk to her and asked herwhy she had not signed it. She decided that she' wantedto add her signature to the others on the petition. Shedid not go to Rosenberg, however, or to any other em-ployee. Instead, she went to Shyer. Shyer got_ the peti-tion from Rosenberg and called her into his office, whereshe signed it. Her action appears, on the surface at least,to have been purely voluntary.'B. AnalysisWhether the Respondent has violated the Act dependson whether Respondent can be said to have exceededpermissible bounds in helping the employees who soughtdecertification of the Union and whether the Respond-ent'swithdrawal of recognition of the Union on the basisof the petition for decertification constituted an unlawfulrefusal to bargain.Past decisions have severly circumscribed the extent towhich an employer may become ' involved in employees'efforts to decertify a union. The test of whether the em-ployer's conduct violates employees' rights under Sec-tion 7 of the Act is whether the assistance provided bythe employer "constitutes more thanministerial aid."5Examples of the kind of minimal aid which have beenfound not to have transgressed the prohibition are themaking available on request of a list of employees in thebargaining unit,6 and advising an employee where towrite to the National Labor Relations Board for informa-tion on how to remove the Union, but even limited as-sistanceof this type must be furnished within a "situa-tional context free of coercive' conduct"7 and must stopshort of the point at which the employer may be said tohave become involved in furthering employee steps todecertify the union by participating in the preparation orcirculation of the petition, solicitation of employees tosign it,or assistance in forwarding the petition.8 The,4 In his testimony, Shyer fixed the time of Mrs Cammock's signatureat a point after he had sent the petition with the six signatures to theUnion His letter, of course, is dated July 23 He described the incident asfollowsQ What was it that she said to you and what was it that you saidto her concerningthe petitionA She came into my office, she said,to me, how come the petitionwas never brought to me7 And I said I don't know I'd like to signit,I think those were her next words, I'm not sure Maybe she said'how come it wasn't brought to me, or why didn't-I think she thensaid to me, do you have it? I said no She said could you get it forme" I said yeahQ And did you ultimately get it for her?A I walked over to Rosenberg and said Marty, let me have thepetitionHe gave it to me, I brought it to her, she signed it, I gave it -back to RosenbergOn examination by Respondent's counsel, Sharon Cammock testified thatshe signed the document of her own free will, because she wanted to,,and not because Shyer had given it to her In response to a series of ques-tions put by counsel,she denied that she had in any way been forced orintimidated into signing it, or that Shyer had asked her to sign it or im-plied that he wanted her to do so5Times-Herald, Inc,253 NLRB 524 (1980)8Montgomery Ward & Co,187 NLRB 956 (1971)-7D & H Mfg Co,239 NLRB 393, 403 (1978)8D & H Mfg Co,supra at fn6, Inter-Mountain Dairymen,157 NLRB1590, 1613 (1966),Placke Toyota,215 NLRB 395 (1974)375preparation, circulation, and signing of the petition mustconstitute the free and uncoerced act of the employeesconcerned.9scribed raise a question as 'to, whether the employer hasexerted pressure interferingwith the employees' freechoice of whether or not to resign from the union, thusundermining the whole election process.l °The rationale for the interdiction of employer. activi-tieswhich would suggest its sponsorship and support fordecertificationmovements has been set forth as follows:It is well established that the lending of assistanceby an employer in an employee's withdrawal from aunion, or the suggestion of the means and mannerby which this can be accomplished, encourages andassistsemployees in their withdrawal and therebyinterfereswith, restrains, and coerces such employ-ees in^the exercise of their statutory right'to retainunion membership, and is in violation of Section8(a)(1) of the 'Act. As this is precisely what Kurtzaccomplished here I conclude and find that he vio-lated the Act in these respects.Suffice it to say the procuring of union authoriza-tion withdrawals go [sic] to the heart of the electionprocess, an absence of at .least someevidence thatemployees wish an election, the so-called 30 percentshowing of interest being sufficient to preclude theholding of the election itself. i iThe question which inevitablyarises,especially incases in which the employer did not initiate or preparethe petition, as to whether the employees would nothave proceeded with decertification even without theemployer's assistancehas been resolved by holding theemployer responsible for consequences which can rea-sonably be deemed to have been the probable conse-quences of its acts. Actions and statements by an em-ployer designed to instigate such a movement by sowing,dissatisfaction with the Union among the employees havebeen held to reasonably permit an inference to be drawn'"that the filing of the decertification petition was boththe intended and the direct product of the Respondent'smisconduct." 12 Another approach has been to hold thatactual assistance by the employer creates a rebuttablepresumption that such assistance contributed to the filingof the petition, which might otherwise not have been,.filed. 13In the present case, the Respondent's attorney, withRespondent's. knowledge, assisted an employee in thepreparation and filing of a decertification petition. Bytelephone and by direct perusal of a copy of.the petitionsent to him by the employee, the attorney -either' re-viewed the phraseology submitted by the employee andapproved it as written or; recommended or dictatedchanges in the language. The draftsmanship of the 'peti-tion suggests 'a I practiced legal hand.., The testimony ,is8KONO-TV-MissionTelecastingCorp.,163 NLRB 1005,.1006 (1967)10Smith'sComplete Market of Tulare County,237 NLRB 1425 (1978)' 1'City Supply Corp,217 NLRB 950 (1975)12National Cash RegisterCo,201 NLRB 1034 (1973),modified to re-verse finding494 F 2d189 (8thCir 1973)13DaytonBlueprintCo,193 NLRB 1100, 1108 (1971) 376-DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso unclear as to whether any of the telephone conver-sations originated-with the attorney.- However, I regarditas of little moment whether the petition was dictatedby the attorney or reviewed and approved or modifiedby him and whether the telephone calls originated fromhis :office or from his client's premises. The importantpoint is that there was .telephonic communication be-tween the attorney- and the employee and that the proc-ess bf collecting -signatureswas undertaken only after theattorney had reviewed and returned the petition to theemployee, Rosenberg.The proven collaboration between Respondent's attor-ney and 'Respondent's employee, to the -extent just de-scribed, is supplemented by other evidence which alsoestablishes that the Respondent exhibited an active, pro-motional interest in the progress of the petition.There —is, for example, Rosenberg's testimony thatBluestone,who charged him no fee for his time andadvise, "wanted to see if I had written the heading cor-rectly and he wanted a copy of that." Rosenberg assert-ed that Bluestone suggested that he mail him a copy ofthe petition. Respondent's officer, Shyer, knew Bluestonewas being consulted by Rosenberg. Specific knowledgeof the contents of-the petition is attributable to the Re-spondent by reason of its attorney's review, and possibleauthorship, of the petition; in any event, Shyer appearsto have had direct access to the petition. When SharonCammock wanted to sign it, she went straight to Shyer,who got it.for her. Shyer's concern must therefore havebeen apparent to the employees. There is no other expla-nation for the fact that Cammock went to Shyer whenshe wanted to sign it (assuming the truth bf the versionthat Shyer did not induce her signature).-The significance of Shyer's presentation of the petitionto Cammock is that it establishes the Respondent's directparticipation in the process of circulating the petition andthe knowledge on the part of employees that the Re-spondent was so involved. It was a specific act taken tofurther the circulation and the success of the petition todecertify the Union. I must reject Respondent's conten-tion that he did not thereby violate the Act because atthat point the Union had already lost it majority. Suchan argument fails because (1) the violation consists inviolating employees' rights under Section 7 of the Act,which violations are committed regardless of whether aunion majority is or is not extinguished at the time ofcommission; (2) such actions may be part of an ongoingcampaign to assure' the success of the decertificationmovement; (3) Respondent is precluded from relying onsuch supposed loss of majority,as isexplained below.Besides furnishing legal assistance and help in obtain-ing signatures, the Respondent 'permitted circulation andpreparation of the petition to take place during workinghours;made its facilities, stationery, and postage meteravailable to Rosenberg for that purpose; and in effectpaid for the telephone calls to and from Bluestone. Sincemore than one employee was involved in collection ofsignatures to the petition, it must be held that the Re-spondent made thatassistanceavailable to Rosenberg aswell. 14--The Respondent may not, by reason of its success inviolating its employees' rights under Section 7 of theAct, cite the alleged loss of the.Union's majority eitherin support of actions such as procurement of signaturesor in justification of its withdrawal of recognition of theUnion. By,reason of the Respondent's having been foundto have committed the proscribed actions in aid of the _decertification petition, an inference may be drawn, or apresumption may be deemed to have arisen, that such ac-tions were the effective cause of the filing of the petition.Since its actions were illegal, the Respondent is preclud-ed from citing the supposed loss of the Union's majority,resulting from those very actions, as the basis for itswithdrawal of recognition of the Union.Accordingly, the Respondent must also be foundguilty of having refused to bargain in violation of Sec-tion 8(a)(5) of the Act. i sThe Respondent has argued that no duty to bargainarose because the Charging Party made no demand thatRespondent bargain In response to this argument, it suf-fices to note that the Charging Party demonstrated itscontinuing interest by visiting the Respondent's premisesafter receipt of Respondent's letter and by bringing thecharge which underlies the instant proceeding. Such ac-tions belie any intention to waive the Respondent's obli-gation to bargain. The cases cited by Respondent in itsbrief,CitizensNational Bank of Willmar,245 NLRB 389,390 (1979), enfd. 106 LRRM 2816 (D.C. Cir. 1981), andCityHospital of East Liverpool, Ohio,234 NLRB 58, 59(1978), are inapplicable, . for they deal with refusals to14The present case thus involves numerous factors not present in thecircumstances of the cases cited by Respondent in its brief These may benoted briefly as follows. InBakerMachine & Gear,220 NLRB 194(1975), the attorneyhad done legal workfor the employee on prior occa-sions, billed the employee for preparing the petition, and was fired by theemployee The record was held to be "absolutely devoid of evidence"that the attorney was acting for the employer InPoly Ultra Plastics,231NLRB 787 (1977), the evidence failed to establish circulation of the peti-tion during working hours or the employer's approval of it, and it wasspecifically found that the employer did not initiate or assist in circulationof thepetitionInMosher Steel Co,220 NLRB 336 (1975)[ enfd 532 F 2d1374 (5th Cir 1976), the employer had its attorney prepare a letter forthe employees'use and made supplies available to plant managers, butwith instructions to give them out only when asked and under no circum-stances to furnish paper or stamps or mail the letters for the employeesMost importantly,therewas no evidence that the letters were actuallyused InSafeway Trails,216 NLRB 951 (1975), remanded sub nomUnited Transportation Union Local1699 vNLRB,546 F 2d 1038 (D CCir 1976),itwas held assistance was minimal and had nothing to do,withthe employees' decision InJimmy-Richard Co,210 NLRB 802 (1974),the employer returned the letters to the employees to forward to theunion and kept no file copies InPayless Drug Store of Port Angeles,210NLRB 134 (1974), as inMosher Steel Co,supra, there was no evidencethat forms which had been made available had in fact been utilizedisCraftoolMfgCo, 229 NLRB 634, 638 (1977) I find the cases cited-by Respondent in connection with this issue to be readily distinguishableon their facts InSouthernWipers,192 NLRB 816 (1971), the employer'sbelief that the unionmajority hadvanished was tenable in thelight ofextensive personnel turnover, including the members of the union's nego-tiating committee In addition,there was no context of unfair labor prac-ticesNo collective-bargaining agreements were in effect in either South-ernWipersorViking Lithographers,184 NLRB 139 (1970) InCharlesMfg. Co,245 NLRB 39 (1979), it was found that there was no involve-ment in circulation of the petition and no contact with the affair beyondacceptance of receipt of the petition EASTERN STATES OPTICAL CO.discuss particularmatters such - as changes in workingconditions with the employees' recognized representativeand do not involve a total rejection of a labor organiza-tion's claim to be such a representative.Pride Refining v.NLRB,555 F.2d 453 (5th Cir. 1977), is inapplicable be-cause there was no question of the validity of the peti-tion for withdrawal of recognition or the means bywhich it had been obtained.IV. THE EFFECT OF THE UNFAIR. LABOR PRACTICES,UPON COMMERCEThe violations of the Act found to have been commit-ted by the Respondent have a close, intimate, and sub-stantialrelationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and "obstructing commerce and the freeflow of commerce.-CONCLUSIONS OF LAW1.Eastern States -Optical Co., Inc. is an employerwithin the meaiiing of Section- 2(2) of the Act and is en-gaged in commerce and business activities which affectcommerce within the meaning of Section 2(6)-and (7) ofthe Act.2.Local 348, Warehouse Production Sales and, Serv-ices Employees Union is a labor organization within themeaning of Section 2(5) of the Act.3.All employees of the Respondent exclusive of ex-ecutives, salesmen, the comptroller and assistant comp-troller, the floor manager and assistant floor manager,the guards and all supervisors as-defined in Section 2(11) "of the Act constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section9(b) of,the Act.4.At all times material herein, the Union has been andis the exclusive representative of the employees of theRespondent within the unit herein found appropriate for'the purposes of collective bargaining.5.The Respondent violated Section 8(a)(1) of the Actin and about July 1981 by approving a petition seekingto decertify the Union and by- rendering advice and as-sistance to employees in the preparation and circulationof the said petition,, thereby committing an unfair laborpractice.I6.The Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act on andafter July 23, 1981, biwithdrawing recognition from andrefusing to bargain with the Union as the exclusive bar-377gaining representativeof-its employees in the above-de-scribed unit..-7.Theforegoing unfair labor practices affect interstatecommercewithin themeaning of Section 2(6) and (7)' ofthe Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices by reason of its-support and assist-ance in the preparation and-circulation of the decertifica-tion petition and by reason of its refusal to bargain col-lectivelywith the Union, I shall recommend that Re-spondent be required to cease and desist from such con-duct in the future and take such affirmative action as willeffectuate the purposes of the Act. Such affirmativeaction shall include the immediate resumption of bargain-ing with the Union. 16 The Respondent shall also, to theextent that compliance has been permitted to lapse sinceJuly 23,,1981, make the unit employees whole by payingall sums due to the I.B.O.T.U. Health and Welfare Fundand all dues checkoff sums which are required to be paidpursuant to articles VIII and XVII of the collective-bar-gaining agreement' which have not been paid and whichwould have been paid had the Respondent not -with-drawn recognition form the Union. In"addition, the Re-spondent shall make any payments required to be madeinorder to make employees whole for any benefitswhich became payable, but were not paid, for benefitsdue employees for sick leave, injury, and, military leavepursuant to articles IX, XIV, XXI, and XXIII of the,col-lective-bargaining agreement, and any of the pay provi-sions of said agreement and shall, if necessary and to theextent possible, implement any provisions respecting dis-charge of employees only for good cause after arbitra-tion.[Recommended Order omitted from publication.]16The General -Counsel contended that the acts of the Respondent infurtherance of the decertification petition and its assistance "in that itmade itself a conduit for the procurement of employee signatures on theshowing of interest" tainted the atmosphere to the extent that an electioncannot be held and that the only appropriate iemedy is issuance of a bar-gaining order I agree with this contention because, aside from the inher-ently coervice nature of the act of the employer procuring signatures andmaking legal counsel available, I found myself confronted with two ofthe most nervous witnesses I have ever seen on a witness stand Rosen-berg was patently upset and Cammock was literally in a state of near pa-ralysisShe said she was. frightened because she had never testifiedbefore, but the emotional condition exhibited by this witness could havebeen produced by the employer's presence in the courtroom